Citation Nr: 9904056	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1992 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In July 1996, the Board remanded the case to the RO for 
additional development regarding the issues of service 
connection for post-traumatic stress disorder and bronchial 
asthma.  Pursuant thereto, the RO granted service connection 
for PTSD and that issue is not longer in appellate status.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 17, 1998, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDING OF FACT

The veteran's asthma, which existed prior to service, did not 
increase in severity therein.  


CONCLUSION OF LAW

Bronchial asthma was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The record shows that the veteran had bronchial asthma prior 
to his entry upon active duty.  This is demonstrated in a 
medical report from Methodist Hospital, dated in December 
1966, wherein it was reported for clinical purposes that he 
had had asthma of six years duration and now sought treatment 
due to difficulty breathing because of a severe cold.  The 
diagnosis was upper respiratory infection, with asthma.  

On examination for entry upon active duty, clinical 
evaluation showed the lungs and chest to be normal.  The 
veteran did indicate that he had had asthma as a child, 
without any active treatment in recent years.  Service 
medical records show that the veteran was hospitalized in 
December 1967 for complaints of asthma.  At that time, he 
related a history of perennial wheezing and nasal congestion.  
The symptoms occurred throughout the year with no seasonal 
variation.  He had been hospitalized one year earlier, in 
Philadelphia, for asthma.  He smoked approximately one-half a 
pack of cigarettes per day and had done so for many years.  
The symptoms were aggravated by excess humidity, exertion, 
and exposure to dust.  He had needed a daily medication since 
his induction into service.  Pulmonary function testing 
showed an obstructive ventilatory defect, without evidence of 
hyperinflation or air-trapping.  The diagnosis was bronchial 
asthma that had existed prior to service.  On examination for 
separation from service mild scattered expiratory wheezes on 
forced expiration were noted.  The pertinent diagnosis was 
history of bronchial asthma that was presently asymptomatic 
without the use of medications.  

Of record are private medical records of treatment that the 
veteran received following service for a respiratory disorder 
in April 1974 and December 1975.  In 1974, it was reported 
that he had a history of perennial asthma for which he had 
taken medication on the previous day.  He was given 
additional medication and discharged in satisfactory 
condition.  The diagnosis was asthma.  In 1975, it was 
reported that the veteran had complaints of aches and pains 
and was a known asthmatic.  He had a productive cough and 
scattered fine wheezing on examination.  The diagnoses were 
viral illness and bronchitis.  

Medical records of treatment that the veteran received at 
Methodist Hospital over the years since his discharge from 
service have been associated with the claims file in 
connection with his current claim for benefits.  These 
include reports of treatment in April 1984 for complaints of 
headache, stomach pain and leg pain.  At that time, it was 
noted that the veteran had a history of asthma and was taking 
the medication Theo dur.  In October 1986, he was treated for 
an acute exacerbation of his asthma.  Treatment for asthma 
was also noted in 1989 and 1991.  

The veteran was hospitalized at a VA facility in October 1991 
for treatment of chronic drug dependence.  Physical 
examination was essentially within normal limits.  A chest X-
ray study was normal.  A diagnosis of bronchial asthma was 
included among the discharge diagnoses.  

An examination was conducted by VA in August 1992.  Pulmonary 
function studies at that time showed mild to moderate airflow 
obstruction with significant response to inhaled 
bronchodilators.  The pertinent diagnosis was mild bronchial 
asthma.  

Treatment records from St. Agnes Medical Center, dated in 
November 1992, show that the veteran was treated for an acute 
exacerbation of his asthma.  

Pulmonary function studies performed by VA in March 1997, 
showed severe airflow obstruction with air-trap and 
significant response to inhaled bronchodilators.  

An examination was conducted by VA in August 1997.  The 
diagnosis was of mild to moderate asthma that predated the 
time the veteran was in military service.  

An additional examination was conducted by VA in December 
1997.  The physician noted the results of the August 1997 
examination and reported that the veteran did have a 
preexisting asthma condition, but had not been placed on 
medication until he was hospitalized while on active duty.  
He went on to state that it was as likely as not that the 
veteran's asthma was aggravated by service, both by the 
initiation of smoking cigarettes, which is a known irritant 
to asthma, as well as, exposure to environmental factors that 
could easily exacerbate an asthmatic condition.  However, in 
February 1998, this same physician compared his December 1997 
evaluation with the complete medical records contained in the 
C-file, which were not available for review in December 1997.  
After an extensive review of the possible factors that could 
aggravate the veteran's asthma condition, including service 
in Vietnam and post-service abuse of cocaine, the physician 
stated that it could not be concluded at all that the time 
the veteran spent in service could have permanently 
aggravated his condition beyond the normal progression of the 
disease.  This was based on the lack of data showing 
exacerbation of asthma in service, lack of data demonstrating 
lung irritants in service, and a demonstration in the medical 
records that the veteran was poorly compliant with medication 
and abused drugs, which would worsen the underlying asthma 
condition.  

A hearing was held before a member of the Board in November 
1998.  At that time, the veteran testified regarding the 
onset of his asthma and the reasons that he believed that 
this condition was aggravated during service.  The veteran 
testified that he had been receiving outpatient treatment for 
his bronchial asthma since separation from service.  He also 
stated that he had been taking medication on a daily basis.  
The veteran further indicated that he this asthmatic attacks 
had increased in severity.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(b).

The record clearly shows that the veteran had asthma prior to 
entering active duty.  He was treated for this disorder in 
1966 at which time a 6-year history was reported.  
Approximately seven months after entering service in 1967 he 
had an exacerbation of his asthma that required 
hospitalization.  There was no further complaints or 
manifestations of asthma shown during the remainder of his 
time in service.  Although, on examination for separation 
from service in 1970, mild scattered wheezes were noted the 
report of the examination shows that the asthma was 
considered asymptomatic at that time.  Therefore, this shows 
one documented exacerbation of asthma during three years of 
service.  

Additional documented episodes of asthma exacerbations are 
shown in 1974 and 1975 and again in 1986.  While no asthma 
was demonstrated in 1984, it was noted that the veteran was 
taking medication for this disorder at that time, indicating 
that he must have been receiving some treatment for the 
disorder.  Further exacerbations are demonstrated in 1989, 
1991 and 1992.  For service connection to be established, 
these intermittent exacerbations must be linked in such a way 
that it becomes as likely as not that the condition was 
permanently increased in severity during service.  

The veteran was examined by two physicians during 1997 and 
1998 in an attempt to establish whether or not his asthma was 
aggravated by service.  The first physician did not render an 
opinion, which mandated the need for a second examination.  
That examination, which took place in December 1997, found 
that it was as likely as not that the asthma did increase in 
severity during service.  However, a second evaluation was 
found to be necessary because the examiner utilized the 
medical history as provided by the veteran, rather than 
reviewing the medical records themselves.  After doing so, a 
second opinion that the asthma did not increase in severity 
beyond the natural progression of the disease, was rendered 
in February 1998.  This second opinion clearly is the more 
credible of the two.  By reviewing the entire claims folder, 
the examiner was able to render an informed opinion, rather 
than speculating on the circumstances surrounding the 
veteran's service and the treatment he received for asthma 
therein.  

It should finally be noted that, while the veteran has given 
sworn testimony to the effect that he believes that there is 
a relationship between service and his claimed disability, it 
is noted that he is a layman, and, as such, is not competent 
to give an opinion requiring medical knowledge involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for asthma is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

